Sutherland, J.
Ilefd, that it must be left to the witness to say whether he can answer such questions. If he testifies that he has no present knowledge on the subject, when it may be fairly presumed that he has had knowledge, his denial only affects his credit — it does not render his deposition inadmissible as though he had refused or silently omitted to answer.
In answer to a direct interrogatory, he stated who were the officers of the Gore Bank in 186; ; by a cross interrogatory he was requested, among other things, to state who were in 1863, and hinca, the officers of that bank. He replied that he had answered -in his reply to the direct interrogatory. Held not sufficient. 19 Wend., 437; 25 Id., 259; 3 Hill, 333.
It was suggested, on the part of the plaintiff, that the question *213was immaterial; but it was held that it could not properly be determined in advance of the trial whether the question would be material or not. Such questions should be postponed until the trial; and this practice is indicated by the statute, § 4257, C. L.